— Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied plaintiff’s cross motion for an order directing that defendant provide plaintiff with an authorization for the disclosure of defendant’s personal income tax returns for tax years other than the tax years 1982 through 1986. Plaintiff failed to make the requisite demonstration that those tax returns were indispensable to this litigation and unavailable from other sources (see, Gordon v Grossman, 183 AD2d 669; Grossman v Lacoff, 168 AD2d 484, 485; Consentino v Schwartz, 155 AD2d 640, 641; Mayo, Lynch & Assocs. v Fine, 123 AD2d 607, 608; Niagara Falls Urban Renewal Agency v Friedman, 55 AD2d 830).
Furthermore, Supreme Court properly denied plaintiff’s cross motion to compel defendant to answer questions at an examination before trial relating to his years of operation of plaintiff’s business without any time limitation. It would also have been improper to direct that all objections to questions to be asked at that examination before trial be reserved for the trial court without knowing what those questions might be (see, White v Martins, 100 AD2d 805). Had this procedure been ordered, defendant would have been deprived of the right to apply for a protective order (see, CPLR 3113 [b]; White v Martins, supra). (Appeal from Order of Supreme Court, Onondaga County, Miller, J. — Discovery.) Present — Denman, P. J., Green, Balio, Boehm and Davis, JJ.